Citation Nr: 1033076	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-19 761	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
Veteran's service-connected sinusitis.

2.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected scar, left thigh. 

3.  Whether there was clear and unmistakable error (CUE) in the 
February 1996 rating decision that denied entitlement to service 
connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder. 

5.  Entitlement to service connection for a deviated septum. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 1976 
and from May 1976 to May 1995. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 2005 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in St. Petersburg, Florida, and Muskogee, Oklahoma, 
that denied the benefits sought on appeal.  The Veteran appealed 
those decisions, and the claims were referred to the Board for 
appellate review.  

In an October 2006 rating decision, the noncompensable evaluation 
assigned for the Veteran's service-connected left thigh scar was 
increased to 10 percent, effective from March 28, 2005.  However, 
as this increase does not constitute a full grant of all benefits 
possible, and as the Veteran has not withdrawn his claim on this 
issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

Furthermore, the grant of service connection for gastroesophageal 
reflux disease in the October 2006 rating decision is a complete 
grant of the benefit sought and therefore that particular issue 
is no longer before the Board.  Accordingly, that issue is not in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a right knee disorder has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

In June 2010 the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge.  A transcript of that proceeding is 
of record and has been associated with the claims file.  At the 
hearing, the Veteran submitted additional evidence with a waiver 
of initial RO consideration of the evidence.  

The issues of entitlement to an increased rating for scar on the 
left thigh, service connection for a deviated septum, a left knee 
disorder and a right knee disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2010, during the Veteran's hearing before a Veterans 
Law Judge and prior to the promulgation of a decision on the 
appeal, the Veteran notified the Board that he wished to withdraw 
his appeal on the issue of entitlement to a rating in excess of 
30 percent for his service-connected sinusitis.

2.  The February 1996 rating decision denying entitlement to 
service connection for a right knee disorder was reasonably 
supported by the evidence of record at that time and was 
consistent with the law and regulations then in effect.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of entitlement to a rating in excess of 30 
percent for service-connected sinusitis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The February 1996 rating decision that denied entitlement to 
service connection for a right knee disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.105, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record during a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2009).  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In June 2010, during the Veteran's hearing before a Veterans Law 
Judge, the Veteran expressed his satisfaction with his rating for 
sinusitis and his desire to withdraw the issue of entitlement to 
a rating in excess of 30 percent for that condition.  As a 
result, there remain no allegations of errors of fact or law for 
appellate consideration on that particular issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal on that 
issue and it is dismissed.





CUE

The Veteran has claimed that there was clear and unmistakable 
error (CUE) in the February 1996 rating decision that denied 
entitlement to service connection for a right knee disorder.  

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall 
be final and binding on all field offices of [VA] as to 
conclusions based on the evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C. § 5104."  
38 C.F.R. § 3.104(a).  Such a final decision may be subject to 
revision, however, in the presence of clear and unmistakable 
error, as described in 38 C.F.R. § 3.105.  38 C.F.R. §§ 3.104(a), 
3.105.  Thus, a prior final RO decision will be accepted as 
correct unless CUE can be shown.  38 C.F.R. § 3.105(a). 

The Board observes the following criteria to determine whether 
CUE occurred in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) the determination that there was 
clear and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); accord 
Richardson v. Nicholson, 20 Vet. App. 64, 68-69 (2006) (setting 
forth CUE requirements); Sorakubo v. Principi, 16 Vet. App. 122 
(2002). 

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1995), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, the 
Court stated that:

CUE is a very specific and rare kind of "error."  
It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could 
not differ, that the results would have been 
manifestly different but for the error...

If a claimant wishes to reasonable raise CUE there 
must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of 
error... that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the 
result would have been manifestly different but 
for the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption 
is even stronger.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1995).  See also Grover v. West, 12 Vet. 
App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-84 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991). Moreover, the Court has held that the failure to fulfill 
the duty to assist does not constitute CUE. See Crippen v. Brown, 
9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The Veteran alleges that the February 1996 rating decision was 
clearly and unmistakably erroneous in that the RO failed to 
consider service treatment records from February 1994 documenting 
crepitus and showing a bony crescent rising from the medical 
aspect of the proximal fibula, and failed to recognize that 
crepitation demonstrated during a September 1995 VA examination 
showed the presence of a diseased joint.  Therefore, he contends 
that the proper action by the RO was to grant service connection 
for a right knee disability.  

The Board reiterates that the standard for CUE requires that any 
such error compel the conclusion that reasonable minds could not 
differ, and that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1995).   
In evaluating whether there was CUE in the February 1996 rating 
decision, the Board finds that the decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the law and regulations then in effect.  

The Board observes that February 1994 records cited by the 
Veteran apply to the left knee and that the current focus on the 
Veteran's CUE claim is the right knee.  A June 1987 treatment 
record notes complaints of a right knee tender nodule; but there 
are no other treatment records for the knee after this.  With 
regard to the September 1995 VA examination, at that time the 
Veteran complained of daily pain in his right knee and stated 
that he takes Motrin to relieve the symptoms.  Physical 
examination showed full range of motion without synovitis or 
joint swelling.  Mild crepitance was noted, but no diagnosis was 
made.  Radiographic evidence obtained during the examination 
indicates that there was no joint effusion and no evidence of 
acute fracture, dislocation or degenerative change.  In the 
February 1996 rating decision the RO concluded that although 
there was a record of treatment in service for knee pain, no 
permanent residual or chronic disability subject to service 
connection was shown in the service medical records or by 
evidence following service.  

The Board sees nothing in the record that indicates that there 
was any error in the February 1996 rating decision that compels 
the conclusion, by any reasonable mind, that the result of that 
decision would have been manifestly different but for any error.  
Nor is there any evidence that the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  The RO decision accurately documented the 
facts of record that were relevant to the claim right knee 
disorder and determined that the evidence was against the claim.  

There is no indication that there was any error in the February 
1996 rating decision.  To the extent that the Veteran may 
disagree with how the facts were weighed or evaluated by the RO 
in reaching its decision, the Board emphasized that such 
disagreement with how the facts were weighed is insufficient to 
constitute CUE.  The Veteran's remedy at that time was to appeal 
the February 1996 decision to the Board.  He did not do so and 
the Board may not now reweigh the facts as considered in February 
1996.  

Moreover, the Board observes that no VA opinion regarding the 
etiology of any right knee disorder was obtained.  However, 
although such opinion might have been helpful at the time, the 
failure to obtain an opinion amounts to a failure of the RO in 
the duty to assist, which does not constitute CUE.  

Finally, there is no indication that the RO erroneously applied 
the law applicable at the time.  In this regard, the Board 
observes that, when applying 38 C.F.R. § 3.102, VA adjudicators 
afford the benefit of the doubt to the Veteran by assigning as 
much weight to the favorable evidence as to unfavorable evidence.  
The claim was not denied on the sole basis that the disorder was 
not diagnosed until after service; thus, there is no indication 
that the claim was denied due to a clear and unmistakably 
erroneous application of the law under 38 C.F.R. § 3.303(d).  

Therefore, the Veteran's arguments amount to no more than a 
disagreement with how the evidence of record in February 1996 was 
weighed.  The record does not show that an error in fact or law 
was made such that a manifestly different decision would have 
resulted.  

For the foregoing reasons, the Board finds that the February 1996 
decision was reasonably supported by the evidence of record and 
correctly applied the law and regulations then in effect.  
Accordingly, the Board concludes that the decision made was not 
clearly and unmistakably erroneous and revision or reversal is 
not warranted.  

With regard to the Veteran's CUE claim, the Board finds that the 
VCAA is not applicable.  The United States Court of Appeals for 
Veterans' Claims (Court) has held that the VCAA does not apply to 
CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); Baldwin v. Principi, 15 Vet. App. 302 (2001).  The 
general underpinning for the holding that the VCAA does not apply 
to CUE claims is that regulations and numerous legal precedent 
establish that a review of CUE is only upon the evidence of 
record at the time the decision was entered (with exceptions not 
applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 
43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).



ORDER

The appeal on the issue of entitlement to a rating in excess of 
30 percent for service-connected sinusitis is dismissed.  

The February 1996 rating decision denying entitlement to service 
connection for a right knee disorder was not clearly and 
unmistakably erroneous, and the appeal is denied. 


REMAND

In March 2005 the Veteran filed a claim of entitlement to a 
compensable rating for his left thigh scar.  A December 2005 
rating decision denied entitlement to a compensable rating and 
the Veteran submitted a Notice of Disagreement (NOD) with that 
decision in January 2006.  The RO issued a Statement of the Case 
(SOC) and in August 2006 the Veteran filed a Substantive Appeal 
(VA Form 9).  An informal conference report with a Decision 
Review Officer (DRO) in October 2006 notes that the actions 
agreed upon include an increase for the scar to 10 percent.  In 
October 2006, the RO issued a rating decision granting 
entitlement to an increased rating of 10 percent, effective from 
March 28, 2005, the date the Veteran filed his claim for an 
increased rating.  While the Veteran has not explicitly withdrawn 
this claim, it is not clear if he wishes to pursue it.

If he does, he needs to be provided with adequate notice 
regarding this claim.  A letter provided in March 2005 notes a 
right thigh scar (rather than left thigh scar) and only notes the 
criteria for substantiating a service connection claim (rather 
than an increased rating claim).

The Veteran has also claimed entitlement to service connection 
for a left knee disorder and for a deviated septum.  The Board 
finds that additional development is necessary with respect to 
this claim.  Accordingly, further appellate consideration will be 
deferred and the claim is remanded to the RO/AMC for further 
action as described below.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service. See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). In the absence of proof of a 
current disability, there can be no valid claim. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Veteran first claimed entitlement to service connection for a 
deviated septum in January 2006 and first claimed entitlement to 
service connection for a left knee disorder in June 2007.  A 
January 2008 rating decision denied entitlement to service 
connection for both conditions.  The Veteran submitted a Notice 
of Disagreement (NOD) later that month.  In June 2008 the RO 
issued a Statement of the Case (SOC) and in July 2008 the Veteran 
filed a Substantive Appeal (VA Form 9).  

The Board notes that a review of the Veteran's service treatment 
records shows that the Veteran had complaints of left knee pain 
in service in March 1980 and February 1994.  Service treatment 
records also indicate that the Veteran was treated for a 
convulsive episode in July 1979, at which time an abrasion on the 
forehead and over the bridge of the nose was noted.  Post-service 
records, including private treatment records, VA treatment 
records and VA examination reports show continued treatment for 
left knee pain.  Post-service treatment records do not indicate a 
diagnosis of a septal deviation until May 2005.  In addition, the 
Board notes that private treatment records from September 2006 
indicate that the Veteran experienced a motor vehicle accident in 
December 2002 and that he injured his head at that time.  

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007). Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of the 
Veteran's prior medical history and examinations.  Stefl, 21 Vet. 
App. at 123.

Based on the evidence of record, the extent to which either or 
both of those conditions may be related to the Veteran's service, 
is still unclear.  As such, the RO/AMC should obtain additional 
examinations for both conditions.   

For the reasons stated above, and in order to give the appellant 
every consideration with respect to the present appeal, further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the appellant will be notified when further 
action on her part is required.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking if he 
wants to pursue his increased rating claim 
for a left thigh scar.  If he does, he should 
be provided with the relevant notice letter.

2.  The RO/AMC should schedule the Veteran 
for appropriate examinations to determine the 
nature, severity and etiology of the 
Veteran's claimed left knee disorder and 
deviated septum.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder should be 
made available to and be reviewed by the 
examiner prior to the examination and a 
rationale for all opinions offered should be 
included in the report provided.  Following a 
thorough evaluation the examiner should:

a.  determine whether the Veteran 
currently has a left knee disability, and 
if so state what it is and whether that 
disability is at least as likely as not 
related to the Veteran's active service, 
including any documented in-service left 
knee complaints;

b.  determine whether the Veteran 
currently has a deviated septum, and if so 
whether any such abnormality is at least 
as likely as not related to the Veteran's 
active service, including any documented 
in-service trauma.

3.  When the requested development has been 
completed the case should be reviewed based 
on any additional evidence submitted.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


